      Case: 1:20-cv-03033 Document #: 1 Filed: 05/21/20 Page 1 of 13 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

  JUAN TORRES,

                        Plaintiff,

           v.
                                                     Case No.: 1:20-cv-03033
  NORTH STAR INN CORP., d/b/a HOPSMITH
  TAVERN, and
  JIM HEFLIN, in his individual capacity.

                        Defendants.


                                                     JURY TRIAL DEMANDED


                                         COMPLAINT

       NOW COMES the Plaintiff, JUAN TORRES, by his attorneys, THE FISH LAW FIRM,

P.C. and for his complaint against the Defendants, NORTH STAR INN CORP., d/b/a

HOPSMITH TAVERN (“NSI”) and Jim Heflin (“Heflin”) (collectively “Defendants”), states as

follows:

                                 NATURE OF THE ACTION

   1. This action is brought by Plaintiff Juan Torres, pursuant to Title VII of the Civil Rights

Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., as amended; 42 U.S.C. § 1981 (“§ 1981”);

The Illinois Gender Violence Act (“GVA”), 740 Ill. Comp. Stat. 82/1 et seq.; The Equal Pay Act,

29 U.S.C. § 215(a)(3); and The Illinois Equal Pay Act of 2003, 820 Ill. Comp. Stat. 112/10(b)

seeking relief for employment discrimination based on his national origin and ancestry, sexual

harassment, as well as retaliatory discharge for reporting sexual harassment and complaining

about unequal pay based on gender for his female subordinates.
      Case: 1:20-cv-03033 Document #: 1 Filed: 05/21/20 Page 2 of 13 PageID #:2




    2. While employed by NSI, Plaintiff was subject to unlawful employment practices on the

basis of his national origin and ancestry, as well as sexual harassment by his direct supervisor

Heflin that was so pervasive as to constitute a hostile work environment. Moreover, as a result of

reporting sexual harassment experienced by a subordinate and unequal pay to his female

subordiantes, Plaintiff was retaliated against and terminated from his employment as Kitchen

Manager.

                                             PARTIES

     3. Plaintiff is a Hispanic male of Puerto Rican and Guatemalan national origin and ancestry.

     4. Plaintiff resides in Chicago, Cook County, Illinois. During the time of the alleged

incidents, Plaintiff was a Kitchen Manager for NSI’s Hopsmith Tavern restaurant located at 15

West Division Street, Chicago, Illinois 60610. At all times pertinent to this action, Plaintiff was

an employee of NSI within the meaning of Title VII.

    5. NSI is a corporation doing business in the State of Illinois and is either registered or

incorporated under the laws of the State of Illinois. All actions relevant to this Complaint took

place in the Northern District of Illinois. NSI was Plaintiff’s employer within the meaning of

Title VII.

    6. Heflin is on information and belief a male citizen of the United States and of the State of

Illinois who at all relevant times resided within the territorial jurisdiction of the Northern District

of Illinois. Heflin was an employee within the meaning of

                                 JURISDICTION AND VENUE

    7. This case is brought for violations of Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. § 2000e et seq., as amended, and 42 U.S.C. § 1981 (“§ 1981”). Plaintiff seeks

compensatory damages, together with punitive damages, pre-judgment costs, and attorneys’ fees.



                                                   2
         Case: 1:20-cv-03033 Document #: 1 Filed: 05/21/20 Page 3 of 13 PageID #:3




      8. Jurisdiction of this Court is conferred and invoked pursuant to 28 U.S.C. §§ 1331 and

 1343 and 42 U.S.C. § 2000e-5(f).

      9. This Court also has supplemental jurisdiction over Plaintiff’s state law claims pursuant to

 28 U.S.C. § 1367(a).

      10. Venue is proper in this District pursuant to 28 U.S.C. § 1291(b) because NSI resides in

this District and all of the alleged unlawful employment practices giving rise to this Complaint

occurred within this District.

                                  ADMINISTRATIVE EXHAUSTION

      11. Plaintiff has exhausted all mandatory pre-complaint procedures required by law by filing

timely administrative complaints with the Illinois Department of Human Rights and the U.S. Equal

Employment Opportunity Commission (“EEOC”).

      12. More specifically, Plaintiff filed charge number 21B-2019-01204C on May 9, 2019. On

February 25, 2020, the EEOC issued its “Dismissal and Notice of Rights” dismissing the

Plaintiff’s charge of discrimination and directing the Plaintiff to file suit. A copy of the EEOC

Charge is attached hereto as Exhibit A.

      13. Plaintiff files this complaint under Title VII and § 1981 within 90 days of his receipt of

the EEOC Notice.

                                 FACTS COMMON TO ALL COUNTS

      14. All conditions precedent to the institution of this lawsuit have been fulfilled.

      15. At all relevant and material times to the dispute, NSI employed more than 15 employees,

thereby qualifying it as a covered entity under Title VII.

      16. Plaintiff was hired as a line cook on or around May 1, 2014.

      17. In 2015, Plaintiff was promoted to Kitchen Manager.



                                                    3
          Case: 1:20-cv-03033 Document #: 1 Filed: 05/21/20 Page 4 of 13 PageID #:4




     18. Plaintiff reported to the General Manager Patrick Steinfort and Corporate Chef Jim

Heflin.

     19. During his employment with NSI, Plaintiff was the only non-white employee in an upper

management position at Hopsmith Tavern.

     20. Since the beginning of Plaintiff’s employment, Mr. Heflin engaged in a pattern of sexual

harassment and unwelcome sexual advances against Plaintiff, including but not limited to the

following:

              a. Mr. Heflin made sexually inappropriate jokes and comments towards Plaintiff,

                 such as grabbing a sausage or other food items and comparing them to sexual

                 organs and making comments about Plaintiff’s buttocks and private;

              b. Mr. Heflin would often walk by Plaintiff and touch his chest or brush against his

                 buttocks;

              c. These remarks and actions were uninvited and unwelcome, and, on many

                 occasions, Plaintiff told Mr. Heflin that he was not comfortable with his sexually

                 charged comments or touching.

     21. Starting around November 2018, Plaintiff was also supervised by Assistant General

Manager Jeremy Landi.

     22. Plaintiff’s kitchen staff was comprised of mostly women.

     23. Around December 2018, NSI asked Plaintiff to start hiring male employees in the kitchen

and offer them more money for substantially the same work as female employees in the kitchen.

NSI placed an ad online where it advertised starting pay ranging from $16 to $18 an hour.

     24. Plaintiff disagreed with paying kitchen male employees more money for substantially the

same work that his female subordinates were doing but did as he was told.



                                                  4
        Case: 1:20-cv-03033 Document #: 1 Filed: 05/21/20 Page 5 of 13 PageID #:5




     25. Beginning in December 2018 and through his termination, agents, and employees of NSI,

including but not limited to Mr. Landi, engaged in harassment of Plaintiff because of his national

origin and ancestry, included but not limited to the following:

             a. During staff meetings, Plaintiff’s ideas were often ignored;

             b. Mr. Landi would falsely criticize Plaintiff’s performance and nitpick his work;

             c. Mr. Landi would often sabotage Plaintiff’s performance, place obstacles in his

                 way, and prevent him from doing his job;

             d. NSI supported Mr. Landi’s behavior and would act according to his

                 recommendations;

             e. NSI took away some of Plaintiff’s responsibilities and reassigned them to Mr.

                 Landi, a non-Puerto Rican and Guatemalan employee; and

             f. Mr. Landi was often hostile to Plaintiff.

     26. Around March 2019, the female kitchen staff found out about the ad seeking to hire new

male employees and paying them more money than what they were making.

     27. The female kitchen employees complained to Plaintiff about unequal pay.

     28. Around March 2019, Plaintiff asked NSI to raise the wages of the female kitchen staff.

     29. On April 21, 2020, Plaintiff received a written complaint from one of his employees,

Isabel Velazquez about Mr. Landi sexually harassing her on various instances. Ms. Velazquez

noted the following incidents:

             a. On New Year’s Eve, Mr. Landi made inappropriate comments about her body;

             b. Mr. Landi would make comments regarding the buttocks of female patrons to Ms.

                 Velazquez;




                                                   5
        Case: 1:20-cv-03033 Document #: 1 Filed: 05/21/20 Page 6 of 13 PageID #:6




             c. Two weeks prior, Mr. Landi commented that he would have sex with a female

                 patron if it was not for her nose being too big in front of Ms. Velazquez and other

                 coworkers;

             d. Around January or February 2019, Mr. Landi would purposely brush up behind

                 Ms. Velazquez while she was working without asking her to move; and

             e. Given Mr. Landi’s conduct, Ms. Velazquez stopped talking to him and he

                 retaliated against her by nitpicking her work and reprimanding her for her clothes.

     30. On the same day, April 21, 2019, Plaintiff sent Mr. Heflin an email outlining Ms.

Velazquez’s complaints about Mr. Landi. In addition, Plaintiff complained about Mr. Landi and

Mr. Steinfort’s conduct towards him and how he felt that he was being set up for failure and that

power was being abused.

     31. Throughout his employment, Plaintiff performed his duties satisfactorily. In fact, in 2018

he received the Kitchen Manager of the Year Award from NSI.

     32. On April 22, 2019, Mr. Heflin terminated Plaintiff and alleged it was due to performance.

     33. Other non-Puerto Rican and non-Guatemalan employees who were accused of having

performance issues were not terminated and were merely suspended.

     34. On information and belief, Plaintiff believes he was terminated due to his complaint of

sexual harassment and unequal pay of his female subordinates.

     35. NSI’s actions towards Plaintiff were, in fact, a termination in retaliation for him

complaining to Mr. Heflin about Mr. Landi’s sexually harassing conduct and due to his national

origin and ancestry.




                                                   6
        Case: 1:20-cv-03033 Document #: 1 Filed: 05/21/20 Page 7 of 13 PageID #:7




                       COUNT I - Sexual Harassment in Violation of Title VII
                            (Juan Torres v. North Star Inn Corp.)

     36. Plaintiff re-alleges and incorporates paragraphs 1 through 35 by reference as if re-pled

herein in count I.

     37. NSI engaged in unlawful employment practices when Plaintiff’s supervisor, Mr. Heflin,

 sexually harassed Plaintiff, in violation of 42 U.S.C. § 2000e et seq., as amended.

     38. All of the incidents set forth in the preceding paragraphs were unwanted and unwelcome.

 Plaintiff repeatedly informed Mr. Heflin of the same.

     39. The foregoing acts of sexual harassment directly interfered with Plaintiff’s performance

 of his duties and were so pervasive so as to constitute a hostile work environment.

     40. NSI’s unlawful actions have caused Plaintiff lost pay, emotional distress, inconvenience,

 and other consequential damages.

         WHEREFORE, Plaintiff respectfully prays that this Court:

         A. Enter a judgment in his favor against NSI for lost pay and benefits;

         B. Compensatory damages;

         C. Punitive damages;

         D. Attorney’s fees and costs; and

         E. Such other relief as this Court deems just and equitable.

                          COUNT II - Retaliation in Violation of Title VII
                             (Juan Torres v. North Star Inn Corp.)

     41. Plaintiff re-alleges and incorporates paragraphs 1 through 40 by reference as if re-pled

 herein in Count II.

     42. Plaintiff engaged in statutorily protected expression when he reported Mr. Landi’s

 sexually harassing conduct towards Ms. Velazquez to Mr. Heflin.



                                                  7
      Case: 1:20-cv-03033 Document #: 1 Filed: 05/21/20 Page 8 of 13 PageID #:8




    43. After engaging in said protected activity, Plaintiff suffered an adverse employment action

by NSI in that NSI fired Plaintiff.

    44. Plaintiff was meeting legitimate job expectations when he suffered an adverse

employment action.

    45. The adverse action taken by NSI against Plaintiff was a direct result of and in response to

the protected activity engaged in by Plaintiff, namely, his report of sexual harassment.

    46. The actions taken by NSI against Plaintiff were retaliatory and prohibited by Title VII.

    47. As a direct and proximate result of the above-alleged willful and reckless acts of

omissions of NSI, Plaintiff suffered damages of pecuniary and non-pecuniary nature,

humiliation, and degradation.

        48.      NSI’s conduct was willful and/or reckless, warranting the imposition of punitive

damages.

        WHEREFORE, Plaintiff respectfully prays that this Court:

        A. Enter a judgment in his favor against NSI for punitive damages in amounts to be

              determined at trial;

        B. for all reasonable attorney’s fees and costs in bringing this action; and

        C. for such other relief as this Court deems just and equitable.

                       COUNT III - Violation of Illinois Gender Violence Act
                                   (Juan Torres v. Jim Heflin)

    49. Plaintiff re-alleges and incorporates paragraphs 1 through 48 by reference as if re-pled

herein in Count III.

    50. The above alleged facts of violence or physical aggression were committed, at least in

part, on the basis of Plaintiff’s sex.




                                                 8
      Case: 1:20-cv-03033 Document #: 1 Filed: 05/21/20 Page 9 of 13 PageID #:9




   51. Heflin subjected Plaintiff to a physical intrusion or invasion under coercive conditions

due to his sex.

   52. Heflin, acting in the scope and/or course of his employment, subjected Plaintiff to the

acts alleged, causing Plaintiff a realistic apprehension that Heflin would commit further acts of

violence and or threats.

   53. Heflin, acting in the scope and/or course of his employment, subjected Plaintiff to gender

related violence as defined in Section 5 of the Gender Violence Act 740 Ill. Comp. Stat. 82/5.

       WHEREFORE, Plaintiff respectfully prays that this Court:

       A. Enter a judgment in his favor against Heflin for the damages he suffered;

       B. Exemplary damages;

       C. Attorney’s fees and costs; and

       D. Such other relief as this Court deems just and equitable.

 COUNT IV - Retaliation in Violation of the Illinois Equal Pay Act of 2003 and the Equal
                                        Pay Act
                        (Juan Torres v. North Star Inn Corp.)

   54. Plaintiff re-alleges and incorporates paragraphs 1 through 53 by reference as if re-pled

herein in Count IV.

   55. NSI retaliated against Plaintiff for complaining about unequal pay for his female

subordinates, in violation of The Equal Pay Act, 29 U.S.C. § 215(a)(3) and The Illinois Equal

Pay Act of 2003, 820 Ill. Comp. Stat. 112/10(b).

   56. As a result of NSI’s unlawful acts, Plaintiff has suffered damages of a pecuniary and non-

pecuniary nature.

       WHEREFORE, Plaintiff respectfully prays that this Court:

       E. Enter a judgment in his favor against NSI for lost pay and benefits;



                                                 9
    Case: 1:20-cv-03033 Document #: 1 Filed: 05/21/20 Page 10 of 13 PageID #:10




       F. Compensatory damages;

       G. Punitive damages;

       H. Attorney’s fees and costs; and

       I. Such other relief as this Court deems just and equitable.

            COUNT V - National Origin Discrimination in Violation of Title VII
                       (Juan Torres v. North Star Inn Corp.)

   57. Plaintiff re-alleges and incorporates paragraphs 1 through 56 by reference as if re-pled

herein in Count V.

   58. This Cause of action is brought pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq., as amended.

   59. Plaintiff was meeting NSI’s legitimate employment expectations.

   60. The actions of NSI, by and through the conduct of NSI’s agents, employees, supervisors,

officers, and director (such persons collectively referred to as “agents” hereinafter) as described

herein were based on Plaintiff’s national origin.

   61. The “terms, conditions and privileges” of Plaintiff’s employment were unreasonably and

unjustifiable affected as a result of his disparate treatment as compared to other employees

outside of his protected class which was perpetuated and ratified by NSI and its agents, all of

which were in violation of Title VII, 42 U.S.C. 2000e(2)(a)(1).

   62. The actions of NSI and its agents were based on their knowledge of Plaintiff being

Hispanic.

   63. Plaintiff was discriminated against in a disparate manner by NSI as compared to non-

Hispanic employees.

   64. Likewise, NSI’s failure to undertake prompt and remedial action to correct the disparate

treatment towards Plaintiff constitutes a violation of Title VII.

                                                 10
    Case: 1:20-cv-03033 Document #: 1 Filed: 05/21/20 Page 11 of 13 PageID #:11




    65. As a direct, proximate and foreseeable result of NSI’s and its agent’s actions, Plaintiff has

suffered and will continue to suffer emotional pain and suffering, inconvenience, mental anguish,

emotional distress, the potential loss of future employment and other non-pecuniary losses and

intangible injuries.

    66. The unlawful employment practices complained of herein and the actions of NSI and its

agents were willful, wanton, intentional and done with malice or with reckless indifference to

Plaintiff’s statutorily protected employment rights, thus entitling Plaintiff to compensatory

damages and punitive damages to punish NSI for its actions and to deter it, and others from such

actions in the future.

        WHEREFORE, Plaintiff respectfully prays that this Court:

        J. Enter a judgment in his favor against NSI for lost pay and benefits;

        K. Compensatory damages;

        L. Punitive damages;

        M. Attorney’s fees and costs; and

        N. Such other relief as this Court deems just and equitable.

                  COUNT VI - Ancestry Discrimination in Violation of Section 1981
                         (Juan Torres v. North Star Inn Corp.)

    67. Plaintiff re-alleges and incorporates paragraphs 1 through 66 by reference as if re-pled

herein in Count VI.

    68. Plaintiff is of Puerto Rican and Guatemalan ancestry.

    69. Plaintiff is a member of a protected class of persons under Section 1981.

    70. Plaintiff was subjected to disparate treatment by NSI, based solely on Plaintiff’s ancestry.

    71. Ultimately, Plaintiff was terminated on account of his ancestry.

    72. The foregoing actions constitute unlawful discrimination, in violation of Section 1981.

                                                 11
     Case: 1:20-cv-03033 Document #: 1 Filed: 05/21/20 Page 12 of 13 PageID #:12




    73. NSI’s actions were willful and done with malice.

    74. As a direct, proximate and foreseeable result of NSI’s and its agent’s actions, Plaintiff has

suffered and will continue to experience emotional pain and suffering, inconvenience, mental

anguish, emotional distress, and loss of earnings and other employment benefits and job

opportunities.

    75. Plaintiff was injured due to NSI’s violations of Section 1981, for which Plaintiff is

entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff respectfully prays that this Court:

        A. Enter a judgment in his favor against NSI for lost pay and benefits;

        B. Compensatory damages;

        C. Punitive damages;

        D. Attorney’s fees and costs; and

        E. Such other relief as this Court deems just and equitable.




                                                 12
    Case: 1:20-cv-03033 Document #: 1 Filed: 05/21/20 Page 13 of 13 PageID #:13




                                             Respectfully submitted,

                                             THE FISH LAW FIRM, P.C.

                                             By:/s/ Thalia Pacheco__________
                                                     Thalia Pacheco

                             TRIAL BY JURY DEMANDED

David Fish
Kimberly Hilton
Thalia Pacheco
The Fish Law Firm, P.C.
Attorneys for Plaintiff
200 E. 5th Ave, Suite 123
Naperville, IL 60563
Telephone 630-355-7590
Facsimile 630-778-0400
Dfish@fishlawfirm.com
khilton@fishlawfirm.com
TPacheco@fishlawfirm.com
Docketing@fishlawfirm.com




                                        13
